Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Blakely (US 20040036714 A1) which teaches a display duration based on the size of content. All other arguments are based on dependency. See rejection below.
Claim Objections
Claim 8 objection is withdrawn based on the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim(s) 1, 3-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski (US 20190206132 A1) in view of Blakely (US 20040036714 A1).
Regarding claim 1, Zielkowski teaches a display control apparatus comprising: a processor, acquiring a plurality of images; a memory that stores the plurality of images acquired by the processor (fig. 1); wherein the processor is further configured to: recognize a size of a character included in an image each of the plurality of images stored in the memory and to be displayed on a display, determine a display setting of each of plurality of images to be displayed on the display in response to the size of the character included in each of the plurality of images and cause the display to display successively the plurality of images in the display setting (e.g. After accessing the text 25, the computer graphics generation system 40 may determine the display parameters (process block 240), as discussed in detail above. The display parameters may include the textual characteristics of the text 25, the position and size of the text region 120 (FIG. 5), and the images visible via the visualization device 14. In more detail, the textual characteristics include the text content accessed by the computer graphics generation system 40, the color of the text 25, the size of the text 25, the font of the text 25, the brightness or intensity of the text 25, and the text duration. Furthermore, the display parameters may be used to determine a suitable presentation of the text 25, such that the text 25 is more easily legible when overlaid onto the environment 20 and such that the text 25 does not interfere with important content (e.g., images) visible via the visualization device 14... Specifically, the computer graphics generation system 40 
Even though Zielkowski teaches a determination of font size and display region according to image parameters, Zielkowski fails to teach wherein the display setting includes a display time period of each of the plurality of images; when the display time period of the first image elapses.
In the same field of imaging, Blakely teaches a determination of font size and display region according to image parameters, Zielkowski fails to teach wherein the any known measurement such as a quantity of characters, bytes, etc. In any event, once the size has been determined, a display time is calculated by using the size in a predetermined algorithm. The tooltip is then displayed for the duration of the calculated display time, after which the tooltip is closed- para. 19). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use display durations. It’s easy for one skilled to envision using a display duration based on content size with the size recognition and display location/duration of Zielkowski.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Zielkowski with the features of display duration as taught by Blakely. The motivation would have been it could be advantageous to display certain content longer than others (para. 6).
Regarding claim 3, see the rejection of claim 1 above. Zielkowski as modified by Blakely further teaches wherein the processor sets the display time period (e.g. duration- Zielkowski: para. 37) to be longer when the size recognized by the processor is below a predetermined threshold value than when the size is equal to or above the predetermined threshold value (e.g. Specifically, the display time is calculated by summing a base time and a product of a time factor and the content size. The base time represents some minimal time for which all tooltips are displayed (e.g., 2 seconds). The time factor is a predetermined quantity of time per unit of size (e.g., characters, bytes, etc.) of the content (e.g., as stored in database 22). For example, if the base time was 2 seconds, content size was 10 characters and the time factor was 1 second/character, the display time would be 12 seconds or as follows- Blakely: para. 19, 28). As shown in the rejection of claim 1 above, it is obvious to one skilled to combine the features of Zielkowski with Blakely. Blakely adjusts the duration time based on content size. It is implied that when a certain content size is detected, a certain duration time is used. The value of a size threshold and time period is an obvious variable since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 
Regarding claim 4, see the rejection of claim 1 above. Zielkowski as modified by Blakely further teaches wherein the processor recognizes an area of a region including a character in the image displayed on the display, and wherein if the size recognized by the processor is below a predetermined threshold value, the display controller sets the display time period to be longer when a ratio of the area recognized by the recognition unit to an entire area of the image displayed on the display is below a predetermined ratio than when the ratio of the area is equal to or above the predetermined ratio (Zielkowski: para. 37 and Blakely: para. 19, 28). As shown in the rejection of claim 1 above, it is obvious to one skilled to combine the features of Zielkowski with Blakely. Blakely adjusts the display duration based on content size. Zielkowski adjusts display settings for display duration. The value of the size threshold and time period is an obvious variable since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Regarding claim 6, see the rejection of claim 1 above. Zielkowski as modified by Blakely further teaches wherein the display setting is expanding the image displayed on the display (e.g. suitable size- Zielkowski: para. 33).
Regarding claim 7, see the rejection of claim 1 above. Zielkowski as modified by Blakely further teaches wherein the processor recognizes a text area including a character included in the image displayed on the display, and generates an image in the text area, and wherein the display controller causes the display to display the image in the text area in an expanded form (Blakely: fig. 2 and para. 19, 28).
Regarding claim 8, see the rejection of claim 6 above. As can be seen above, Zielkowski as modified by Blakely teach/es wherein the display setting expanding (Blakely: fig. 2 and para. 19, 28).). Zielkowski as modified by Blakely does not explicitly teach scrolling the image displayed on the display. Examiner takes OFFICIAL NOTICE that scrolling text and images is/are extremely well known and has been used for decades in Windows and MAC OS. Therefore, scrolling would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention. (See abstract of 6,304,820 to Goto et al.).
Claim(s) 9 recites similar limitations as claim(s) 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Zielkowski teaches a computer readable medium (para. 8).
Claim(s) 10 recite(s) similar limitations as claim(s) 1 above, but in system form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Zielkowski teaches a system to carry out the invention (abstract).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski (US 20190206132 A1) in view of Blakely (US 20040036714 A1) as applied to claim 1 above, in view of Itoh (US 20110080623 A1).
Regarding claim 5, see the rejection of claim 1 above. As can be seen above, Zielkowski as modified by Blakely teaches teach/es if the size recognized by the processor is below a predetermined threshold value, the display controller sets the display time period to be longer (Zielkowski: para. 37 and Blakely: para. 28), but fails to teach wherein the processor recognizes a number of characters included in the image displayed on the display, and wherein when the number of characters recognized by the processor is equal to or above a predetermined threshold value than when the number of characters recognized by the processor is below the predetermined threshold value.
In the same field of text display, Itoh teaches wherein the recognition unit recognizes a number of characters included in the image displayed on the display, and wherein when the number of characters recognized by the recognition unit is equal to or above a predetermined threshold value than when the number of characters recognized by the recognition unit is below the predetermined threshold value (e.g. the display time may be a time to the extent that a content of the specific image may be read, or may be a display time calculated based on information provided by the providing side of the specific image (priority, publicity cost, the number of characters of publicity, image resolution, etc.)- para. 40). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems adjust display time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Zielkowski as modified by Blakely with the features of character count as taught by Itoh. The motivation would have been to increase advertising space (para. 7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613